Motion for an enlargement of time and to dispense with printing granted only to the extent of dispensing with printing in the record on appeal of the following exhibits: the transcript of the New York State Bureau of Motor Vehicles hearing held on September 16, 1959, the certificate of death, the autopsy report, the defendants’ respective motor vehicle reports, the New York City Police Department communication dated February 18, 1959, the New York City Police Department Aided and Accident cards, the New York City Detailed Vehicle Accident Report, on condition that the originals thereof or a photostatic copy of each exhibit are filed with this court on or before May 6, 1960, and on the further condition that the appeal is submitted on May 13, 1960, when it is reached on the Enumerated Calendar. Concur — Breitel, J. P., Rabin, M. M. Frank, Valente and Stevens, JJ.